ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
Reagent World, Inc.                           )      ASBCA No. 61282
                                              )
Under Contract No. N00189-16-P-1675           )

APPEARANCES FOR THE APPELLANT:                       Kate Kennedy, Esq.
                                                     Jonathan A. DeMella, Esq.
                                                      Davis Wright Tremaine LLP
                                                      Seattle, WA

APPEARANCES FOR THE GOVERNMENT:                      Ronald J. Borro, Esq.
                                                      Navy Chief Trial Attorney
                                                     Nicole R. Best, Esq.
                                                     Jonathan M. Warren, Esq.
                                                      Trial Attorneys

                                ORDER OF DISMISSAL

       Upon motion of appellant, the appeal is dismissed with prejudice.




                                                  ~
       Dated: 16 January 2018                               /      //




                                                  ~k
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61282, Appeal of Reagent World,
Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals